Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 10/13/2020 is entered.
	Claims 57-58 are new.
Claims 1-2, 4-7, 10, and 57-58 are pending and examined.
Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 1-10 and 19) in the reply filed on 08/06/2018 is as previously acknowledged.  
Priority
This US 15/390,275 filed on 12/23/2016 which claims priority benefit of US Provisional 62/387,469 filed on 12/23/2015, and is a CIP of 14/663,056 filed on 03/19/2015 claims priority benefit of US 61/955,764 filed on 03/19/2014.  
Response to Amendment
	Any/all rejection(s) made in a previous office action and not repeated in this office action are withdrawn herein based on the Applicants’ Amendment to the Claims filed on 10/13/2020.
Claim Objections
Currently amended claim 1 is objected to because of the following informalities:  the presently amended term “cancer cell or tissue” should be amended to clarify that the intended meaning of the term “cancer cell or tissue” is “cancer cell or cancer tissue”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claims 1-2, 4-7, 10, and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new grounds necessitated by amendment.
	Claim 1 is presently amended (i.e., line 3) to recite the term “an identified super-enhancer”.  The instant specification does not provide a limiting definition for the term “identified super-enhancer” and it is not clear whether a given super-enhancer would be encompassed or excluded by the term “identified super-enhancer”.  Thus the metes and bounds of the claim cannot be determined by one of ordinary skill in the art.  For purpose 
Claims 2, 4-7, 10, and 57-58 are indefinite as they depend upon claim 1 and are not remedial.
Written Description- maintained and updated per amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Currently amended claims 1-2, 4-7, 10, and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the full-scope of the claimed invention.  
Amgen Inc. v. Chuzai Pharmaceutical Co. Ltd., 18 U.S.P.Q.2d 1016, 1027 (CAFC 1991); and Fiers v. Revel, 25 U.S.P.Q.2d 1601, 1604-05 (CAFC 1993).  In Amgen v. Chuzai, the Court of Appeals for the Federal Circuit stated that "it is not sufficient to define (a DNA) solely by its principal biological property, e.g. encoding of human erythropoietin." Id. at 1021.  Rather, what is necessary is that (the applicant) provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims." Id. at 1027. In these statements, the court has expressly stated that a DNA molecule must be described by means of description other than by naming the encoded protein to satisfy the 35 USC 112 first paragraph written description requirement.  
In addition, the fact pattern of the presently claimed invention is that whether a given sequence encoding a transcription factor is associated with an identified super-enhancer appears to be cell-type specific as evidenced by the reference of Tolani et al University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

In addition, the Federal Circuit in Lilly, Fiers, Rochester and many other cases has determined that the written description issue applies to situations where the definition of the subject matter of the claims fails to provide description commensurate with the genus.   Case law directly supports this rejection.  As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003. March 5, 2003) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a 
Response to Arguments
Applicants’ arguments (“Remarks filed on 10/13/2020) have been fully considered but respectfully are unpersuasive for reasons provided in the body of the rejection and herein.  The applicants argue the following:
Specifically, as discussed in the Examiner interview, the claimed invention is not directed to identifying super-enhancers themselves but is instead directed to providing a group of transcription factor-encoding genes in a cancer cell or tissue which are associated with an identified super-enhancer, and using such to (1) identify components of the core regulatory circuits of a cancer cell and (2) screen agents against the identified components. As suggested by the Examiner, the claims have been amended to clarify this point. Thus, it is believed that the rejection has been addressed and should be withdrawn.

However, the applicants’ argument is unpersuasive regarding the presently amended claims because invention is, for purposes of the ‘written description’ inquiry, “whatever is now claimed”  (See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004)).  As stated in the body of the rejection above, claim 1 is presently amended to recite “providing a group of transcription factor encoding genes in a cancer cell or tissue which are associated with an identified super-enhancer”.  Thus, the claims require the critically essential element of a group of transcription factor encoding genes in a cancer cell or tissue which are associated with an identified super-enhancer which are claimed by function but without sufficient structure correlated to the 

Claim Rejections - 35 USC § 103 – new grounds necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Currently amended claims 1-2, 4-7, 10, and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0287932 to Hnisz et al in “Super-Enhancers And Methods of Use Thereof (published September 25, 2014, with US priority to US Provisional 61/718,697 filed on October 25, 2012), in view of Tolani et al “Targeting Myc 
Claim interpretation: The term in claim 1 (line 3) “an identified super-enhancer” is construed to read on “a super-enhancer” because the term “identified super-enhancer” is ambiguous (see indefinite rejection herein).
Per currently amended claim 1 (part a), Hnisz et al teach a method comprising providing a cancer cell (e.g., para 0124) comprising a group of transcription factor encoding genes which are associated with a super-enhancer.  For example, Hnisz et al discloses identifying a group/plurality of cellular transcription factor encoding genes associated with a super-enhancer, e.g., ref claim 1 which recites: “[a] method of identifying a super enhancer, or functional fragment or variant thereof, in a cell, comprising: (a) identifying a genomic region of DNA within said cell characterized by a cluster of enhancers each of which bind a cognate transcription factor capable of interacting with Mediator to stimulate transcription of a target gene within said cell; (b) measuring in the identified genomic region a level of a super-enhancer component by evaluation of a surrogate mark of histone; and (c) identifying the genomic region as a super enhancer, or functional fragment or variant thereof, if the level of a surrogate mark of histone is greater than the level of a surrogate mark of histone occupying the average single enhance.”).
Further, per claim 1 (part b), Hnisz et al disclose identifying a set of autoregulated transcription factors from the transcription factor encoding genes provided in step (a) wherein a transcription factor is an autoregulated transcription factor if the transcription 
Per claim 1, (part c), Hnisz et al disclose identifying a CRC of the cancer cell wherein the CRC of the cancer cell comprises a group of the autoregulated transcription factor encoding genes identified in (b) which are predicted to bind to all other super-enhancers associated with each of the other autoregulated transcription factor encoding genes of the group (i.e., autoregulated loop, para 0555 and 0574).
Further, per claim 1 (parts d-f), Hnisz et al disclose identifying a component of the CRC of a cancer cell associated with a super-enhancer (e.g., entire document, title, abstract) and suggest a screening assay of contacting the cancer cell with a test agent and quantifying expression of a component of the CRC of a cancer cell associated with a super-enhancer with a suitable assay wherein the suitable assay measures wherein a test agent that modulates the expression or activity of the component of the CRC of the cancer cell is identified as a candidate anti-cancer agent.  For example, in para [0384] Hnisz et al recite:
 In certain aspects, the present invention relates to a method of selectively inhibiting expression of an aberrantly expressed gene comprising disrupting the function of a super-enhancer associated with the gene. In certain embodiments, the gene comprises an oncogene. During the course of work described herein, the present inventors have observed that disruption of super-enhancers by BRD4 inhibition led to a dramatic loss of expression of critical tumor genes, accompanied by a potent anti-proliferative effect. Given the fact that super-enhancers are common features of mammalian cells, and 
However, while Hnisz et al suggest a method of identifying a CRC in a cancer cell and screening agents for anti-cancer activity against components of the identified CRC by a method of identifying a CRC in a cancer cell and screening agents for anti-cancer activity against components of the identified CRC they do not expressly teach such screening assay.  Tolani et al disclose performing a suitable screening assay in lymphoma cells for components associated with super-enhancers to determine if such components are candidate anti-cancer agents (e.g., entire document, page 23, para 2, lines 26-28).  Tolani et al explicitly disclose contacting lymphoma cells (a type of cancer blood cells) with BET bromodomain inhibitors, and performing RT-PCR analysis of MYC levels in PEL and non-PEL (Namalwa) cells treated with or without JQ1 inhibitor agent (e.g., Figure 5 and legend).   Further, Tolani et al disclose performing an ELISA-based DNA-binding assay which meets the limitation of a suitable assay. Further, Tolani et al disclose performing an MTS assay (e.g., Figure 6) which meets the limitation of a suitable assay.  Examiner notes that an MTS assay is generally used to assess cell proliferation, cell viability and cytotoxicity. The MTS assay protocol is based on the reduction of the MTS tetrazolium compound by viable mammalian cells (and cells from other species) to generate a colored formazan dye that is soluble in cell culture media.  Tolani et al 
Finally, we used qRT–PCR analysis to examine the effect of (+)-JQ1 on the expression of two known downstream MYC target genes, MYB and TERT. We also included TYRO3, a gene known to be downregulated by (+)-JQ1, in the analysis.8 (+)-JQ1 resulted in significant reduction in the expression of MYB and TERT in BC1, BC3, BCBL1 and JSC1 cell lines and significant reduction in TYRO3 expression in BC1, BC3 and BCBL1 cell lines as compared to (−)-JQ1-treated cells (Figure 5e). (+)-JQ1 also reduced the expression of two additional MYC target genes PMM224 and SLC19A125 in BC1 and BCBL1 cells (Supplementary Figure S3). In contrast, (+)-JQ1 treatment had no significant impact on the expression of MYB, TERT and TYRO3 in the Namalwa cells (Figure 5e). Thus, sensitivity to (+)-JQ1 correlates closely with the degree of downregulation of MYC-target genes.

Per claim 2, Hnisz et al discloses identifying a core regulatory circuitry of the cell comprising autoregulated transcription factor encoding genes (e.g., para 0555 and 0574).
Per claim 4, Hnisz et al disclose wherein the at least one component comprises a gene which encodes a reprogramming factor or a cell identity gene (e.g., para 0343-0345).
Per claim 5, Hnisz et al discloses a super-enhancer comprising a DNA sequence motif which is located between 500 bp upstream and 500 bp downstream of the super-enhancer (e.g., para 0019; 0160; 0242; 0554; and especially para 0606).
Per claims 6, Hnisz et al discloses a super-enhancer comprising a DNA sequence motif which is located between 500 bp upstream and 500 bp downstream of the super-enhancer (e.g., para 0019; 0160; 0242; 0554; and especially para 0606).
Per claims 7, Hnisz et al discloses a super-enhancer comprising a DNA sequence motif which is located between 500 bp upstream and 500 bp downstream of the super-enhancer (e.g., para 0019; 0160; 0242; 0554; and especially para 0606).
Per claim 10, Hnisz et al disclose a cancer cell (e.g., para 0124) but do not explicitly disclose a cancerous blood cell.  Tolani et al disclose lymphoma cells which meets the limitation of a cancerous blood cell.  It would be prima facie obvious to use lymphoma cells in a screening assay to determine whether a component associated with a super-enhancer is a candidate anti-cancer agent. Further, Tolani et al expressly teach suitable assays to detect anti-cancer agents in lymphoma cells.
Per new claim 57, although Hnisz et al does not explicitly disclose wherein steps a) through c) are performed using a computer it would have been prima facie obvious to use a computer while performing steps a) through b) for the purpose of entering and recording data.  Note the new claim 57 as presently written does not require any specific use of a computer.
Per new claim 58, Tolani et al disclose wherein the expression of at least one component is quantified by a polymerase chain reaction assay, for example, Tolani et al recites:
Finally, we used qRT–PCR analysis to examine the effect of (+)-JQ1 on the expression of two known downstream MYC target genes, MYB and TERT. We also included TYRO3, a gene known to be downregulated by (+)-JQ1, in the analysis.8 (+)-JQ1 resulted in significant reduction in the expression of MYB and TERT in BC1, BC3, BCBL1 and JSC1 cell lines and significant reduction in TYRO3 expression in BC1, BC3 and BCBL1 cell lines as compared to (−)-JQ1-treated cells (Figure 5e). (+)-JQ1 also reduced the expression of two additional MYC target PMM224 and SLC19A125 in BC1 and BCBL1 cells (Supplementary Figure S3). In contrast, (+)-JQ1 treatment had no significant impact on the expression of MYB, TERT and TYRO3 in the Namalwa cells (Figure 5e). Thus, sensitivity to (+)-JQ1 correlates closely with the degree of downregulation of MYC-target genes.

In view of the high skill level in the art of analysis of cell-specific enhancers before the effective filing date of the presently claimed invention, it would have been obvious for one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention to perform the method of Hnisz et al et al using lymphoma cells, for a screening assay  for the rationale of Tolani et al to study a specific cancer cell to identify gene expression and regulatory elements involved in blood cancers.  
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to combine the cancerous blood cells and suitable assays of Tolani et al in the method of Hnisz et al et al to arrive at the presently claimed invention.  Thus, the claims as a whole are rendered obvious.
Conclusion
No claims allowed.
The following is related prior art which is not being applied in this office action but which may be applied in a future office action if applicable:
Whyte et al “Master Transcription Factors and Mediator Establish Super-Enhancers at Key Cell Identity Genes” (Cell Vol 153, pages 2017-319, April 11, 2013).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636